Russell, J.
1. In this State the dissolution of a partnership brings to an end all powers and rights resulting to the partners from the partnership, “except for the purpose of general account and winding up the business.” Civil Code, § 3164.
2. Embraced within the power to wind up the business is the authority ' to compromise and adjust a claim in favor of the partnership against a third party; and if such a claim be compromised by one of the partners in good faith, a#id without collusion between him • and the debtor, the other partners will be bound. 30 Cyc. 663; Gilmore on Partnership, § 117; Gilmore v. Ham, 142 N. Y. 1 (36 N. E. 826, 40 Am. St. Rep. 564), and citations.
3. Where, however, one of the former partners had surrendered to the other partners all interest which he had in a claim in favor of the partnership and against a third person, he was not authorized, without the consent of his former partners, to settle and adjust the claim or execute a release thereof. Applying this principle to the facts in the above-stated case, there was no error in directing a verdict for the plaintiff. Judgment affirmed.